In a negligence action to recover damages for personal injuries, defendant appeals from an order of the Supreme Court, Nassau County, dated February 26, 1973, which granted plaintiff’s motion to strike the affirmative defense that plaintiff’s exclusive remedy is workmen’s compensation. Order reversed, with $20 costs and disbursements, and motion denied. In our opinion, whether the injury allegedly sustained by plaintiff is within the scope of the Workmen’s Compensation Law is a matter to be determined upon a trial. Rabin, P. J., Hopkins, Munder, Martuseello and Latham, JJ., concur.